Exhibit 23.1 CONSENT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS To: U.S. Microbics, Inc. As registered independent certified public accountants, we hereby consent to the incorporation by reference in this Registration Statement on Form S-8, of our report, which includes an explanatory paragraph regarding the substantial doubt about the Company's ability to continue as a going concern, dated January 16, 2007, included in U. S. Microbics, Inc.’s Annual Report on Form 10-KSB for the year ended September 30, 2006, and to all references to our firm included in this Registration Statement. /s/ RUSSELL BEDFORD STEFANOU MIRCHANDANI LLP Russell Bedford Stefanou Mirchandani LLP New York, New York November 13, 2007
